DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 – 10 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 and 11 - 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ye Chen et al. (20170277582) in view of Robert Haitani et al. (U.S. Patent 10,203,847).

With respect to claims 1, 11, and 20, Chen teaches:
receiving, by an application or cloud service executing on one or more computing devices, a request to cluster a set of records that identifies a first set of one or more dimensions to use for clustering and a second set of one or more dimensions to analyze for correlation patterns (see paragraph [0039], where data is received for clustering using distinguishing and meaningful features); 
responsive to receiving the request to cluster the set of records, generating, by the application or cloud service, a plurality of clusters based at least in part on variances in the first set of one or more dimensions, wherein each cluster includes at least one record from the set of records (see paragraph [0039], where clustering is performed using distinguishing and meaningful features).
Chen does not explicitly disclose:
generating, for each respective cluster of the plurality of clusters, an analytic result that identifies how strongly the second set of one or more dimensions correlate to the respective cluster; and 
presenting, by the application or cloud service through a user interface, at least one cluster in the plurality of clusters and the analytic result that identifies how strongly the second set of one or more dimensions correlate to the respective cluster as claimed.
However, Haitani teaches:
generating, for each respective cluster of the plurality of clusters, an analytic result that identifies how strongly the second set of one or more dimensions correlate to the respective cluster (see column 3, lines 39 – 56, where dimensions are assets used for clustering); and 
presenting, by the application or cloud service through a user interface, at least one cluster in the plurality of clusters and the analytic result that identifies how strongly the second set of one or more dimensions correlate to the respective cluster (see column 3, lines 39 – 56, where dimensions are assets used for clustering, also see column 10, lines 1 – 56, where various clustering methods identify how strongly the dimensions correlate to the respective cluster).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Chen with the teaching of Haitani in order to apply dimensions to clustering (Haitani, column 3, lines 39 – 56). The motivation would be to use dimension data to quickly filter and cluster large amounts of data for user interaction systems (Haitani, column 10, lines 15 - 23).

With respect to claims 2 and 12, Chen teaches:
determining that a subset of one or more clusters of the plurality of clusters are outliers based at least in part on a distribution of records within the plurality of records and distances between centroids of different clusters in the plurality of clusters (see paragraph [0049], where outliers are determined).

With respect to claims 3 and 13, Chen teaches:
determining a range of values in the first set of one or more dimensions that are outliers (see paragraph [0049], where outliers are determined and can be presented using a scale); and 
presenting the range of values through the user interface (see paragraph [0049], where outliers are determined and can be presented using a scale).

With respect to claims 4 and 14, Haitani teaches:
wherein the request identifies a first dimension and a second dimension (see claim 1, for first and second dimensions); 
where presenting the at least one cluster comprises presenting visualizations representing different clusters on a chart with a first axis representing different values of the first dimension and a second axis representing different values of the second dimension (see column 10, lines 37 – 63, where graphs may be used for visualizations). 

With respect to claims 5 and 15, Haitani teaches:
wherein the visualizations representing different clusters include at least a first visualization that is displayed in a first color based on a first value or range of values of a third dimension for records in a first cluster and a second visualization that is displayed in a second color based on a second value or range of values for the third dimension for records in a second cluster (see column 10, lines 64 – 67, for color).


Conclusion/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        August 26, 2022